Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered September 14, 1987, convicting him of attempted sodomy in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At no time did the defendant seek to withdraw his plea on the ground that it had been coerced. Consequently, this issue is unpreserved for appellate review (see, CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636).
In any event, there is no evidence whatever in the record that the defendant’s plea was coerced. The court did not improvidently exercise its discretion in refusing to permit the defendant to withdraw his guilty plea based upon his sudden, belated and wholly unsubstantiated claim of innocence (see, CPL 220.60 [3]; People v Morris, 118 AD2d 595, 596). The defendant, a recidivist who was represented by competent counsel, knowingly and voluntarily pleaded guilty, and related the elements of the crime he committed, after being fully apprised by the court of the consequences of his plea (cf., People v Miller, 42 NY2d 946; People v Lee, 132 AD2d 625). Mangano, P. J., Kunzeman, Sullivan and Ritter, JJ., concur.